
  Korea (Democratic People's Republic of) 1972 (rev. 2016)
  
  

  
  Subsequently amended 


Preamble


The Democratic People’s Republic of Korea is the socialist motherland of Juche where the ideas and leadership of the great Comrades Kim Il Sung and Kim Jong Il are applied.


The great Comrade Kim Il Sung was the founder of the Democratic People’s Republic of Korea and the father of socialist Korea.


Comrade Kim Il Sung authored the immortal Juche idea and, by organizing and leading the anti-Japanese revolutionary struggle under its banner, created the glorious revolutionary traditions and achieved the historic cause of national restoration. He laid solid foundations for the building of an independent and sovereign State in the political, economic, cultural and military fields, and based on them, founded the Democratic People’s Republic of Korea.


Having put forward Juche-oriented revolutionary lines, Comrade Kim Il Sung wisely led various stages of social revolution and construction work, thus strengthening and developing the Democratic People’s Republic of Korea into a socialist country centred on the masses, into a socialist State which is independent, self-sufficient and self-reliant in defence.


Comrade Kim Il Sung elucidated the fundamental principles governing the building and activities of the State, established an ideal State and social system, an ideal mode of politics and an ideal system and ideal methods for administering society, and laid solid foundations for the prosperity of the socialist motherland and for the inheritance and completion of the revolutionary cause of Juche.


The great Comrade Kim Jong Il was a peerless patriot and defender of socialist Korea who, true to the ideas and cause of Comrade Kim Il Sung, strengthened and developed the Democratic People’s Republic of Korea into Kim Il Sung’s State and placed the dignity and power of the nation on the highest ever plane.


Comrade Kim Jong Il developed in depth and in an all-round way the immortal Juche idea and Songun idea authored by Comrade Kim Il Sung, further perfecting them as ideas guiding the era of independence, and ensured the continuity of the Korean revolution by firmly defending the revolutionary traditions of Juche and carrying them forward in their purity and entirety.


In the face of the collapse of the world socialist system and the vicious offensive of the imperialist allied forces to stifle the Democratic People’s Republic of Korea, Comrade Kim Jong Il administered Songun politics; thus he safeguarded with honour the achievements of socialism which are the precious legacy of Comrade Kim Il Sung, developed the DPRK into an invincible politico-ideological power, a nuclear state and an unchallengeable military power, and opened a broad avenue for the building of a powerful socialist country.


Regarding “The people are my God” as their maxim, Comrades Kim Il Sung and Kim Jong Il always mixed with the people, devoted their whole lives to them and turned the whole of society into a large family which is united in one mind by taking care of the people and leading them through their noble benevolent politics.


The great Comrades Kim Il Sung and Kim Jong Il are the sun of the nation and the lodestar of national reunification. Regarding the reunification of the country as the supreme national task, they devoted all their efforts and care for its realization. They made the Democratic People’s Republic of Korea a powerful bastion for national reunification. At the same time, they set out the fundamental principle and ways of achieving national reunification and developed the movement for national reunification into a nationwide movement, opening the way for completing the cause of reunification through the united efforts of the whole nation.


The great Comrades Kim Il Sung and Kim Jong Il clarified the basic ideals of the foreign policy of the Democratic People’s Republic of Korea. On the basis of this, they expanded and developed the country’s foreign relations and ensured that the international prestige of the Democratic People’s Republic of Korea was exalted. As veteran world statesmen, they opened up a new era of independence, carried out energetic activities for strengthening and developing the socialist movement and the non-aligned movement, as well as for world peace and for friendship among peoples, and made an imperishable contribution to the cause of human independence.


Comrade Kim Il Sung and Comrade Kim Jong Il were geniuses of ideology and theory, masters of the leadership art, ever-victorious iron-willed brilliant commanders, great revolutionaries and statesmen, and great men.


The great ideas of Comrade Kim Il Sung and Comrade Kim Jong Il and the great achievements made under their leadership are the lasting treasures of the Korean revolution and the basic guarantee for the prosperity of the Democratic People’s Republic of Korea, and the Kumsusan Palace of the Sun where Comrade Kim Il Sung and Comrade Kim Jong Il are preserved in their lifetime appearance is a grand monument to their immortality and a symbol of the dignity and eternal sanctuary of the entire Korean nation.


Under the leadership of the Workers’ Party of Korea, the Democratic People’s Republic of Korea and the Korean people will uphold the great Comrades Kim Il Sung and Kim Jong Il as the eternal leaders of Juche Korea, and will carry the revolutionary cause of Juche through to completion by defending and carrying forward their ideas and achievements.


The Socialist Constitution of the Democratic People’s Republic of Korea shall, as the codification of the Juche-oriented ideas of the great Comrades Kim Il Sung and Kim Jong Il on State building and their exploits in it, be called Kim Il Sung and Kim Jong Il Constitution.



CHAPTER I. POLITICS



Article 1


The Democratic People’s Republic of Korea is an independent socialist State representing the interests of all the Korean people.



Article 2


The Democratic People’s Republic of Korea is a revolutionary State which has inherited the brilliant traditions formed during the glorious revolutionary struggle against the imperialist aggressors and in the struggle to achieve the liberation of the homeland and the freedom and well-being of the people.



Article 3


The Democratic People’s Republic of Korea is guided in its activities by the Juche idea and the Songun idea, a world outlook centred on people, a revolutionary ideology for achieving the independence of the masses of the people.



Article 4


The sovereignty of the Democratic People’s Republic of Korea resides in the workers, peasants, soldiers, working intellectuals and all other working people. The working people exercise State power through their representative organs–the Supreme People’s Assembly and local People’s Assemblies at all levels.



Article 5


All State organs in the Democratic People’s Republic of Korea are formed and function on the principle of democratic centralism.



Article 6


The organs of State power at all levels, from the county People’s Assembly to the Supreme People’s Assembly, are elected on the principle of universal, equal and direct suffrage by secret ballot.



Article 7


Deputies to the organs of State power at all levels have close ties with their constituents and are accountable to them for their work. The electors may recall at any time the deputies they have elected if the latter lose the trust of the former.



Article 8


The social system of the Democratic People’s Republic of Korea is a people-centred system under which the working people are the masters of everything and everything in society serves them. The State shall defend the interests of the workers, peasants, soldiers, working intellectuals and all other working people who have been freed from exploitation and oppression and become the masters of the State and society, and respect and protect human rights.



Article 9


The Democratic People’s Republic of Korea shall strive to achieve the complete victory of socialism in the northern half of Korea by strengthening the people’s power and vigorously performing the three revolutions–ideological, technological and cultural–and reunify the country on the principle of independence, peaceful reunification and great national unity.



Article 10


The Democratic People’s Republic of Korea is underpinned by the politico-ideological unity of all the people based on the worker-peasant alliance led by the working class. The State shall revolutionize all the members of society, and assimilate them to the working class by intensifying the ideological revolution, and shall turn the whole of society into a collective, united in a comradely way.



Article 11


The Democratic People’s Republic of Korea shall conduct all activities under the leadership of the Workers’ Party of Korea.



Article 12


The State shall adhere to the class line and strengthen the dictatorship of the people’s democracy so as to firmly defend the people’s power and socialist system against all subversive acts of hostile elements at home and abroad.



Article 13


The State shall implement the mass line and apply the Chongsanri spirit and Chongsanri method to all its activities, the spirit and method by which superiors assist their subordinates, mix with the masses to find solutions to problems and rouse them to conscious enthusiasm by giving precedence to political work, work with people.



Article 14


The State shall determinedly conduct the Three-Revolution Red Flag Movement and other mass movements so as to accelerate the building of socialism to the maximum.



Article 15


The Democratic People’s Republic of Korea shall champion the democratic national rights of Koreans overseas and their rights recognized by international law as well as their interests.



Article 16


The Democratic People’s Republic of Korea shall guarantee the legal rights and interests of foreigners in its territory.



Article 17


Independence, peace and friendship are the basic ideals of the foreign policy and the principles of the external activities of the Democratic People’s Republic of Korea. The State shall establish diplomatic as well as political, economic and cultural relations with all friendly countries, on the principles of complete equality, independence, mutual respect, non-interference in each other’s affairs and mutual benefit. The State shall promote unity with people all over the world who defend their independence, and resolutely support and encourage the struggles of all people who oppose all forms of aggression and interference and fight for their countries’ independence and national and class emancipation.



Article 18


The law of the Democratic People’s Republic of Korea reflects the wishes and interests of the working people and is a basic instrument for State administration. Respect for the law and strict adherence to and execution of it is the duty of all institutions, enterprises, organizations and citizens. The State shall perfect the system of socialist law and promote the socialist law-abiding life.



CHAPTER II. THE ECONOMY



Article 19


The Democratic People’s Republic of Korea relies on socialist relations of production and on the foundation of an independent national economy.



Article 20


In the Democratic People’s Republic of Korea the means of production are owned by the State and social, cooperative organizations.



Article 21


The property of the State belongs to all the people. There is no limit to the property which the State can own. All natural resources, railways, air transport service, post and telecommunications establishments, as well as major factories and enterprises, ports and banks of the country are owned solely by the State. The State shall protect and develop on a preferential basis State property which plays the leading role in the economic development of the country.



Article 22


The property of social, cooperative organizations is collectively owned by the working people involved in the organizations concerned. Land, farm machinery and ships, as well as small and medium-sized factories and enterprises may be owned by social, cooperative organizations. The State shall protect the property of social, cooperative organizations.



Article 23


The State shall enhance the ideological consciousness and the technical and cultural level of the peasants, increase the role of the property of all the people in leading the cooperative property so as to combine the two forms of property in an organic way, and shall consolidate and develop the socialist cooperative economic system by improving the guidance and management of the cooperative economy and gradually transform the property of cooperative organizations into the property of the people as a whole based on the voluntary will of all their members.



Article 24


Private property is property owned and consumed by individual citizens. Private property is derived from socialist distribution according to work done and from supplementary benefits granted by the State and society. The products of individual sideline activities including those from kitchen gardens, as well as income from other legal economic activities shall also be private property. The State shall protect private property and guarantee by law the right to inherit it.



Article 25


The Democratic People’s Republic of Korea regards the steady improvement of the material and cultural standards of the people as the supreme principle of its activities. The increasing material wealth of society in our country, where taxes have been abolished, is used entirely to promote the well-being of the working people. The State shall provide all the working people with every condition for obtaining food, clothing and housing.



Article 26


The independent national economy of the Democratic People’s Republic of Korea is a solid foundation for the people’s happy socialist life and for the country’s prosperity. The State, adhering to the line of building a socialist, independent national economy, shall endeavor to promote the national economy on a Juche-oriented, modern and scientific basis so as to make the national economy a highly developed, Juche-oriented economy and build material and technical foundations commensurate with a completely socialist society.



Article 27


The technological revolution is a basic link for developing the socialist economy. The State shall conduct all economic activities giving primary preference to technical development at all times, push ahead with scientific and technological development and the technical renovation of the national economy and vigorously promote the mass technical innovation movement so as to free the working people from difficult, tiresome labour and to narrow the distinctions between physical and mental labour.



Article 28


The State shall industrialize and modernize agriculture through the rural technical revolution and improve the role of the county and its guidance and assistance to rural areas in order to eliminate the difference between town and countryside and the class distinction between workers and peasants. The State shall undertake, at its own expense, the building of production facilities for cooperative farms and modern houses in the countryside.



Article 29


Socialism is built by the creative labour of the working people. Labour in the Democratic People’s Republic of Korea is independent and creative labour of the working people, freed from exploitation and oppression. The State renders the labour of our working people, to whom unemployment is unknown, more joyful and worthwhile, so that they willingly work with conscious enthusiasm and creativeness for society, the collective and themselves.



Article 30


The working day shall be eight hours. The length of the working day shall be reduced by the State in arduous trades and other special categories of work. The State shall guarantee that the working hours are fully utilized through proper organization of labour and enforcement of labour discipline.



Article 31


In the Democratic People’s Republic of Korea the minimum working age is 16 years. The State shall prohibit the employment of those under the minimum working age.



Article 32


The State shall firmly adhere to the principle of properly combining political guidance with economic and technical guidance, the unified guidance of the State with the creativeness of each unit, unitary direction with democracy, and political and moral incentive with material incentive in the guidance and management of the socialist economy.



Article 33


The State shall direct and manage the national economy through the Taean work system, a socialist form of economic management whereby the economy is operated and managed scientifically and rationally on the basis of the collective efforts of the producer masses, and through the system of agricultural guidance whereby agricultural management is conducted by industrial methods. The State shall enforce the self-accounting system in economic management to meet the requirements of the Taean work system, and shall make proper use of such economic levers as cost, price and profit.



Article 34


The national economy of the Democratic People’s Republic of Korea is a planned economy. The State shall draw up and implement the plans for the development of the national economy in accordance with the laws of socialist economic development so that the balance between accumulation and consumption can be maintained correctly, economic construction accelerated, the people’s standard of living steadily raised and the nation’s defence capabilities strengthened. The State shall ensure a high rate of growth in production and a balanced development of the national economy by implementing unified and detailed planning.



Article 35


The Democratic People’s Republic of Korea shall compile and implement the State budget according to the national economic development plan. The State shall systematically increase its material accumulation and expand and develop socialist property by intensifying the campaign for increased production and greater economy and by exercising strict financial control in all spheres.



Article 36


In the Democratic People’s Republic of Korea foreign trade is conducted by the State organs and enterprises, and social, cooperative organizations. The State shall develop foreign trade on the principles of complete equality and mutual benefit.



Article 37


The State shall encourage institutions, enterprises and organizations in the country to conduct equity or contractual joint ventures with foreign corporations and individuals, and to establish and operate enterprises of various kinds in special economic zones.



Article 38


The State shall pursue a tariff policy to protect the independent national economy.



CHAPTER III. CULTURE



Article 39


Socialist culture, which is flourishing and developing in the Democratic People’s Republic of Korea, contributes to improving the creative ability of the working people and to meeting their sound cultural and aesthetic demands.



Article 40


The Democratic People’s Republic of Korea shall, by carrying out a thorough cultural revolution, train all the people to be builders of socialism equipped with a profound knowledge of nature and society and a high level of culture and technology, thus making the whole of society intellectual.



Article 41


The Democratic People’s Republic of Korea shall develop a truly people-oriented, revolutionary culture which serves the socialist working people. In building a socialist national culture, the State shall oppose the cultural infiltration of imperialism and any tendency to return to the past, protect its national cultural heritage, and develop it in keeping with the existing socialist situation.



Article 42


The State shall eliminate the way of life inherited from the outmoded society and establish a new socialist way of life in every sphere.



Article 43


The State shall embody the principles of socialist pedagogy so as to raise the rising generation to be steadfast revolutionaries who will fight for society and the people, to be people of the new, Juche type who are knowledgeable, morally sound and physically healthy.



Article 44


The State shall give precedence to public education and the training of cadres for the nation and closely combine general education with technological education, and education with productive labour.



Article 45


The State shall develop universal compulsory twelve-year education which includes compulsory one-year preschool education at a high level in accordance with the trend of modern science and technology and the practical requirements of socialist construction.



Article 46


The State shall train competent technicians and experts by enhancing the regular educational system as well as different forms of studying while working, and by improving the scientific and theoretical levels of technological education and education in the social and basic sciences.



Article 47


The State shall provide education to all pupils and students free of charge and grant allowances to students at universities and colleges.



Article 48


The State shall strengthen social education and provide the working people with all conditions for study.



Article 49


The State shall maintain all children of preschool age in creches and kindergartens at State and public expense.



Article 50


The State shall establish Juche in scientific research, introduce advanced science and technology in every possible way, open up new areas of science and technology and raise the country’s science and technology to the world level.



Article 51


The State shall elaborate a correct plan to develop science and technology, set up a strict discipline to implement it, and strengthen creative cooperation among scientists, technicians and producers.



Article 52


The State shall develop Juche-oriented, revolutionary art and literature, national in form and socialist in content. The State shall encourage creative workers and artists to produce works of high ideological and artistic value and enlist the broad sections of the masses in literary and artistic activities.



Article 53


The State shall provide sufficient modern cultural facilities to meet the demands of the people who want to continually improve themselves, both mentally and physically, so that the working people enjoy a full socialist cultured, aesthetic life.



Article 54


The State shall safeguard our language from all attempts to obliterate it and shall develop it to meet present-day needs.



Article 55


The State shall thoroughly prepare all the people for work and national defence by popularizing physical culture and sport and making it their daily regime, and augment sporting skills to meet our country’s reality and the trend in modern sporting skills.



Article 56


The State shall protect the people’s lives and improve the working people’s health by consolidating and developing the system of universal free medical service and improving the district doctor system and the system of preventive medicine.



Article 57


The State shall adopt measures to protect the environment, giving it preference over production, preserve and promote the natural environment and prevent environmental pollution so as to provide the people with a hygienic living environment and working conditions.



CHAPTER IV. NATIONAL DEFENCE



Article 58


The Democratic People’s Republic of Korea is shored up by the all-people, nationwide defence system.



Article 59


The mission of the armed forces of the Democratic People’s Republic of Korea is to defend the leadership of the revolution, to safeguard the interests of the working people, to defend the socialist system and the gains of the revolution, and to protect the freedom, independence and peace of the country from foreign aggression by implementing the Songun-based revolutionary line.



Article 60


The State shall implement the line of self-reliant defence, the import of which is to train the army to be a cadre army, modernize the army, arm all the people and fortify the country on the basis of equipping the army and the people politically and ideologically.



Article 61


The State shall establish a revolutionary command system and military climate, strengthen military and mass disciplines in the army, and give full play to the noble traditional traits of unity between officers and men, combination of the military and political work and unity between the army and the people.



CHAPTER V. FUNDAMENTAL RIGHTS AND DUTIES OF CITIZENS



Article 62


The requirements for becoming a citizen of the Democratic People’s Republic of Korea are defined by the Law on Nationality. A citizen is under the protection of the Democratic People’s Republic of Korea regardless of domicile.



Article 63


In the Democratic People’s Republic of Korea the rights and duties of citizens are based on the collectivist principle: “One for all and all for one.”



Article 64


The State shall effectively guarantee the genuine democratic rights and freedoms as well as the material and cultural well-being of all its citizens. In the Democratic People’s Republic of Korea the rights and freedoms of citizens shall be amplified with the consolidation and development of the socialist system.



Article 65


Citizens enjoy equal rights in all spheres of State and public activity.



Article 66


All citizens who have reached the age of 17 have the right to elect and to be elected, irrespective of sex, race, occupation, length of residence, property status, education, party affiliation, political views or religious belief. Citizens serving in the armed forces also have the right to elect and to be elected. A person who has been disenfranchised by a Court decision and a person legally certified insane do not have the right to elect or to be elected.



Article 67


Citizens are guaranteed freedom of speech, the press, assembly, demonstration and association. The State shall guarantee the conditions for the free activities of democratic political parties and social organizations.



Article 68


Citizens have freedom of religious belief. This right is granted through the approval of the construction of religious buildings and the holding of religious ceremonies. Religion must not be used as a pretext for drawing in foreign forces or for harming the State or social order.



Article 69


Citizens are entitled to submit complaints and petitions. The State shall investigate and deal with complaints and petitions impartially as stipulated by law.



Article 70


Citizens have the right to work. All able-bodied citizens may choose occupations in accordance with their wishes and skills and are provided with stable jobs and working conditions. Citizens work according to their abilities and are paid in accordance with the quantity and quality of their work.



Article 71


Citizens have the right to relaxation. This right is ensured by the establishment of working hours, and the provision of holidays, paid leave, accommodation at health resorts and holiday homes at State expense and by a growing network of cultural facilities.



Article 72


Citizens are entitled to free medical care, and all persons who are no longer able to work because of old age, illness or physical disability, and seniors and minors who have no means of support are all entitled to material assistance. This right is ensured by free medical care, an expanding network of hospitals, sanatoria and other medical institutions, State social insurance and other social security systems.



Article 73


Citizens have the right to education. This right is ensured by an advanced educational system and by the educational measures enacted by the State for the benefit of the people.



Article 74


Citizens are free to engage in scientific, literary and artistic pursuits. The State shall grant benefits to inventors and innovators. Copyrights, inventions and patents shall be protected by law.



Article 75


Citizens have freedom of residence and travel.



Article 76


Revolutionary fighters, the families of revolutionary and patriotic martyrs, the families of soldiers of the People’s Army and soldiers disabled on duty enjoy the special protection of the State and society.



Article 77


Women are accorded equal social status and rights with men. The State shall afford special protection to mothers and children by providing maternity leave, reduced working hours for mothers with several children, a wide network of maternity hospitals, creches and kindergartens, and other measures. The State shall provide all conditions for women to play their full roles in society.



Article 78


Marriage and the family shall be protected by the State. The State pays great attention to consolidating the family, the basic unit of social life.



Article 79


Citizens are guaranteed inviolability of the person and the home, and privacy of correspondence. No citizen can be placed under control or arrest nor can a citizen’s home be searched without a legal warrant.



Article 80


The Democratic People’s Republic of Korea shall grant the right of asylum to foreign nationals persecuted for struggling for peace and democracy, national independence and socialism or for the freedom of scientific and cultural pursuits.



Article 81


Citizens shall firmly safeguard the political and ideological unity and solidarity of the people. Citizens shall cherish their organization and collective and work devotedly for the good of society and the people.



Article 82


Citizens shall strictly observe the laws of the State and the socialist standards of life and defend their honour and dignity as citizens of the Democratic People’s Republic of Korea.



Article 83


Work is the noble duty and honour of a citizen. Citizens shall willingly and conscientiously participate in work and strictly observe labour discipline and working hours.



Article 84


Citizens shall take good care of the property of the State and social, cooperative organizations, combat all forms of misappropriation and waste and manage the nation’s economy diligently as the masters. The property of the State and social, cooperative organizations is inviolable.



Article 85


Citizens shall constantly increase their revolutionary vigilance and devotedly fight for the security of the State.



Article 86


National defence is the supreme duty and honour of citizens. Citizens shall defend the country and serve in the armed forces as required by law.



CHAPTER VI. STATE ORGANS



SECTION 1. THE SUPREME PEOPLE’S ASSEMBLY



Article 87


The Supreme People’s Assembly is the highest organ of State power in the Democratic People’s Republic of Korea.



Article 88


Legislative power is exercised by the Supreme People’s Assembly. The Presidium of the Supreme People’s Assembly also may exercise legislative power when the Supreme People’s Assembly is not in session.



Article 89


The Supreme People’s Assembly is composed of deputies elected on the principle of universal, equal and direct suffrage by secret ballot.



Article 90


The Supreme People’s Assembly is elected for a term of five years. A new Supreme People’s Assembly is elected according to a decision of the Presidium of the Supreme People’s Assembly prior to the expiry of the former’s term of office. When unavoidable circumstances render an election impossible, the term of office of the Supreme People’s Assembly is prolonged until an election can be held.



Article 91


The Supreme People’s Assembly has the authority to:







1.
amend or supplement the Constitution;






2.
adopt, amend or supplement laws;






3.
approve the major laws adopted by the Presidium of the Supreme People’s Assembly, when the Supreme People’s Assembly is not in session;






4.
establish the basic principles of the State’s domestic and foreign policies;






5.
elect or recall the Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea;






6.
elect or recall the President of the Presidium of the Supreme People’s Assembly;






7.
elect or recall the Vice-Chairmen and members of the State Affairs Commission on the recommendation of the Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea;






8.
elect or recall the Vice-Presidents, Honorary Vice-Presidents, Secretary and members of the Presidium of the Supreme People’s Assembly;






9.
elect or recall the Premier of the Cabinet;






10.
appoint the Vice-Premiers, Chairmen, Ministers and other members of the Cabinet on the recommendation of the Premier of the Cabinet;






11.
appoint or remove the Prosecutor General of the Central Public Prosecutors Office;






12.
elect or recall the President of the Central Court;






13.
elect or recall the Chairmen, Vice-Chairmen and members of the Committees of the Supreme People’s Assembly;






14.
deliberate and approve the State plan for the development of the national economy and the report on its implementation;






15.
deliberate and approve the State budget and the report on its implementation;






16.
hear a report on the work of the Cabinet and the central bodies when necessary, and adopt relevant measures;






17.
decide on ratification and nullification of treaties suggested to the Supreme People’s Assembly.





Article 92


The Supreme People’s Assembly holds regular and extraordinary sessions. Regular sessions are convened once or twice a year by the Presidium of the Supreme People’s Assembly. Extraordinary sessions are convened when the Presidium of the Supreme People’s Assembly deems them necessary, or at the request of a minimum of one-third of the total number of deputies.



Article 93


The Supreme People’s Assembly requires a quorum of at least two-thirds of the total number of deputies in order to meet.



Article 94


The Supreme People’s Assembly elects its Speaker and Deputy Speaker. The Speaker presides over the sessions.



Article 95


Items to be considered at the Supreme People’s Assembly are submitted by the Chairman of the State Affairs Commission, the State Affairs Commission, the Presidium of the Supreme People’s Assembly, the Cabinet and the Committees of the Supreme People’s Assembly of the Democratic People’s Republic of Korea. Items can also be presented by deputies.



Article 96


The first session of each Supreme People’s Assembly elects the Credentials Committee and, on hearing the Committee’s report, adopts a decision confirming the credentials of deputies.



Article 97


The Supreme People’s Assembly issues laws, ordinances and decisions. Laws, ordinances and decisions of the Supreme People’s Assembly are adopted when more than half of the deputies attending signify approval by a show of hands. The Constitution is amended or supplemented with the approval of more than two-thirds of the total number of deputies to the Supreme People’s Assembly.



Article 98


The Supreme People’s Assembly appoints the Bills Committee, the Budget Committee and other Committees. The Committees of the Supreme People’s Assembly consist of Chairman, Vice-Chairman and members. The Committees of the Supreme People’s Assembly assist in the work of the Supreme People’s Assembly; they plan or deliberate the State policy and bills and take measures for their implementation. The Committees of the Supreme People’s Assembly work under the guidance of the Presidium of the Supreme People’s Assembly during the intervals between sessions of the Supreme People’s Assembly.



Article 99


Deputies to the Supreme People’s Assembly are guaranteed inviolability. No deputy to the Supreme People’s Assembly may be arrested or punished without the consent of the Supreme People’s Assembly or, when it is not in session, without the consent of its Presidium, unless he or she is caught in the act.



SECTION 2. THE CHAIRMAN OF THE STATE AFFAIRS COMMISSION OF THE DEMOCRATIC PEOPLE’S REPUBLIC OF KOREA



Article 100


The Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea is the supreme leader of the Democratic People’s Republic of Korea.



Article 101


The term of office of the Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea is the same as that of the Supreme People’s Assembly.



Article 102


The Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea is the supreme commander of the whole armed forces of the Democratic People’s Republic of Korea and commands and directs all the armed forces of the State.



Article 103


The Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea has the following duties and authority to:







1.
direct the overall affairs of the State;






2.
personally guide the work of the State Affairs Commission;






3.
appoint or remove key cadres of the State;






4.
ratify or rescind major treaties concluded with other countries;






5.
exercise the right of granting special pardon;






6.
proclaim a state of emergency, a state of war and mobilization order within the country;






7.
organize and direct the National Defence Committee in wartime.





Article 104


The Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea issues orders.



Article 105


The Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea is accountable to the Supreme People’s Assembly.



SECTION 3. THE STATE AFFAIRS COMMISSION



Article 106


The State Affairs Commission is the supreme policy-oriented leadership body of State power.



Article 107


The State Affairs Commission consists of the Chairman, Vice-Chairmen and members.



Article 108


The term of office of the State Affairs Commission is the same as that of the Supreme People’s Assembly.



Article 109


The State Affairs Commission has the following duties and authority to:







1.
discuss and decide important policies of the State, including those for defence building;






2.
exercise supervision over the fulfillment of the orders of the Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea and the decisions and directives of the State Affairs Commission, and take measures for their fulfillment;






3.
abrogate decisions and directives of State organs which run counter to the orders of the Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea and the decisions and directives of the State Affairs Commission.





Article 110


The State Affairs Commission issues decisions and directives.



Article 111


The State Affairs Commission is accountable to the Supreme People’s Assembly.



SECTION 4. THE PRESIDIUM OF THE SUPREME PEOPLE’S ASSEMBLY



Article 112


The Presidium of the Supreme People’s Assembly is the highest organ of State power when the Supreme People’s Assembly is not in session.



Article 113


The Presidium of the Supreme People’s Assembly consists of the President, Vice-Presidents, Secretary and members.



Article 114


The Presidium of the Supreme People’s Assembly may have a few Honorary Vice-Presidents. Honorary Vice-Presidents of the Presidium of the Supreme People’s Assembly may be deputies to the Supreme People’s Assembly who have participated in the work of State building for a long time and rendered distinguished service.



Article 115


The term of office of the Presidium of the Supreme People’s Assembly is the same as that of the Supreme People’s Assembly. The Presidium of the Supreme People’s Assembly continues its work until a new Presidium is elected, even after the term of the Supreme People’s Assembly expires.



Article 116


The Presidium of the Supreme People’s Assembly has the following duties and authority to:







1.
convene sessions of the Supreme People’s Assembly;






2.
deliberate and adopt the new draft bills and regulations and amendments and supplements to the current laws and regulations raised in the intervals between sessions of the Supreme People’s Assembly and obtain the approval of the next session of the Supreme People’s Assembly for major laws which are adopted and enforced;






3.
deliberate and approve the State plan for the development of the national economy, the State budget and plans for their adjustment raised for unavoidable reasons in the intervals between sessions of the Supreme People’s Assembly;






4.
interpret the Constitution as well as current laws and regulations;






5.
supervise law observance by the State organs and take relevant measures;






6.
rescind the decisions and directives of State bodies which run counter to the Constitution, laws, ordinances and decisions of the Supreme People’s Assembly, orders of the Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea, the decisions and directives of the State Affairs Commission, and the decrees, decisions and directives of the Presidium of the Supreme People’s Assembly, and suspend the implementation of unwarranted decisions of local People’s Assemblies;






7.
conduct the election of deputies to the Supreme People’s Assembly and organize the elections of deputies to the local People’s Assemblies;






8.
work with the deputies to the Supreme People’s Assembly;






9.
work with the Committees of the Supreme People’s Assembly;






10.
set up or abolish Commissions and Ministries of the Cabinet;






11.
appoint or remove Vice-Premiers, Chairmen, Ministers and other members of the Cabinet on the recommendation of the Premier of the Cabinet when the Supreme People’s Assembly is not in session;






12.
appoint or remove members of Committees of the Presidium of the Supreme People’s Assembly;






13.
elect or recall the Judges and People’s Assessors of the Central Court;






14.
approve or nullify treaties concluded with other countries;






15.
decide and make public the appointment or recall of diplomatic representatives to other countries;






16.
institute decorations, medals, titles of honour and diplomatic ranks and confer decorations, medals and titles of honour;






17.
grant general amnesties;






18.
establish or alter administrative units and districts;






19.
conduct external activities including contacts with foreign parliaments and inter-parliamentary organizations.





Article 117


The President of the Presidium of the Supreme People’s Assembly organizes and guides the work of the Presidium. The President of the Presidium of the Supreme People’s Assembly represents the State and receives the credentials and letters of recall of diplomatic representatives accredited by foreign countries.



Article 118


The Presidium of the Supreme People’s Assembly convenes Plenary Meetings and Meetings of the Permanent Committee. The Plenary Meeting consists of all the members. The Meeting of the Permanent Committee consists of the President, Vice-Presidents and Secretary.



Article 119


The Plenary Meeting of the Presidium of the Supreme People’s Assembly deliberates and decides on important matters arising in fulfilling the duties of the Presidium and exercising its authority. The Meeting of the Permanent Committee deliberates and decides on matters entrusted to it by the Plenary Meeting.



Article 120


The Presidium of the Supreme People’s Assembly issues decrees, decisions and directives.



Article 121


The Presidium of the Supreme People’s Assembly may have Committees to assist it in its work.



Article 122


The Presidium of the Supreme People’s Assembly is accountable to the Supreme People’s Assembly.



SECTION 5. THE CABINET



Article 123


The Cabinet is the administrative and executive body of State power and organ of overall State administration.



Article 124


The Cabinet consists of the Premier, Vice-Premiers, Chairmen, Ministers and other members as required. The term of office of the Cabinet is the same as that of the Supreme People’s Assembly.



Article 125


The Cabinet has the following duties and authority to:







1.
adopt measures for the implementation of State policies;






2.
adopt, amend or supplement the regulations on State administration on the basis of the Constitution and the laws;






3.
direct the work of the Commissions and Ministries of the Cabinet, organs directly under its authority and local People’s Committees;






4.
establish or abolish organs directly under its authority, major administrative and economic bodies and enterprises, and adopt measures for improving State administration bodies;






5.
draft the State plan for the development of the national economy and adopt measures to put it into effect;






6.
compile the State budget and adopt measures to implement it;






7.
organize and execute the work of industry, agriculture, construction, transport, post and telecommunications, commerce, foreign trade, land administration, municipal administration, education, science, culture, health service, physical culture and sport, labour administration, protection of environment, tourism, and so on;






8.
adopt measures to strengthen the monetary and banking system;






9.
inspect and control the establishment of order in State administration;






10.
adopt measures to maintain public order, protect the property and interests of the State and social, cooperative organizations, and safeguard the rights of citizens;






11.
conclude treaties with foreign countries and conduct external affairs;






12.
rescind the decisions and directives of administrative and economic bodies which run counter to the decisions and directives of the Cabinet.





Article 126


The Premier of the Cabinet organizes and guides the work of the Cabinet. The Premier of the Cabinet represents the Government of the Democratic People’s Republic of Korea.



Article 127


The Cabinet convenes Plenary Meetings and Meetings of the Permanent Committee. The Plenary Meeting of the Cabinet consists of all the members of the Cabinet. The Meeting of the Permanent Committee consists of the Premier, Vice-Premiers and other members of the Cabinet appointed by the Premier.



Article 128


The Plenary Meeting of the Cabinet deliberates and decides on new and important administrative and economic matters. The Meeting of the Permanent Committee deliberates and decides on matters referred to it by the Plenary Meeting of the Cabinet.



Article 129


The Cabinet issues decisions and directives.



Article 130


The Cabinet may have non-permanent committees to assist it in its work.



Article 131


The Cabinet is accountable to the Supreme People’s Assembly and to the Presidium of the Supreme People’s Assembly when the Supreme People’s Assembly is not in session.



Article 132


The newly-elected Premier of the Cabinet takes an oath of allegiance on behalf of the members of the Cabinet at the Supreme People’s Assembly.



Article 133


The Commissions and Ministries of the Cabinet are departmental executive bodies of the Cabinet and central departmental bodies of administration.



Article 134


The Commissions and Ministries of the Cabinet supervise and guide the work of the sectors concerned in a uniform way under the guidance of the Cabinet.



Article 135


The Commissions and Ministries of the Cabinet run committee meetings and cadre meetings. The committee meeting and cadre meeting deliberate and decide on the measures for the implementation of the decisions and directives of the Cabinet and other important matters.



Article 136


The Commissions and Ministries of the Cabinet issue directives.



SECTION 6. THE LOCAL PEOPLE’S ASSEMBLY



Article 137


The People’s Assembly of a province (or municipality directly under central authority), city (or district) or county is the local organ of State power.



Article 138


The local People’s Assembly consists of deputies elected on the principle of universal, equal and direct suffrage by secret ballot.



Article 139


The term of office of the People’s Assembly of a province (or municipality directly under central authority), city (or district) or county is four years. A new local People’s Assembly is elected according to the decision of the local People’s Committee at the corresponding level prior to the expiry of the former’s term of office. When unavoidable circumstances render an election impossible, the term of office of the local People’s Assembly is prolonged until an election can be held.



Article 140


The local People’s Assembly has the following duties and authority to:







1.
deliberate and approve the local plan for the development of the national economy and the report on its implementation;






2.
deliberate and approve the local budget and the report on its implementation;






3.
adopt measures to observe State laws in the area concerned;






4.
elect or recall the Chairman, Vice-Chairmen, Secretary and members of the People’s Committee at the corresponding level;






5.
elect or recall the Judges and People’s Assessors of the Court at the corresponding level;






6.
rescind unwarranted decisions and directives of the People’s Committee at the corresponding level and the People’s Assemblies and People’s Committees at lower levels.





Article 141


The local People’s Assembly convenes regular and extraordinary sessions. Regular sessions are convened once or twice a year by the People’s Committee at the corresponding level. Extraordinary sessions are convened when the People’s Committee at the corresponding level deems them necessary or at the request of a minimum of one-third of the total number of deputies.



Article 142


The local People’s Assembly requires a quorum of at least two-thirds of the total number of deputies in order to meet.



Article 143


The local People’s Assembly elects its Speaker. The Speaker presides over the sessions.



Article 144


The local People’s Assembly issues decisions.



SECTION 7. THE LOCAL PEOPLE’S COMMITTEE



Article 145


The People’s Committee of a province (or municipality directly under central authority), city (or district) or county exercises the function of the local organ of State power when the People’s Assembly at the corresponding level is not in session and the administrative and executive organ of State power at the corresponding level.



Article 146


The local People’s Committee consists of the Chairman, Vice-Chairmen, Secretary and members. The term of office of the local People’s Committee is the same as that of the corresponding People’s Assembly.



Article 147


The local People’s Committee has the following duties and authority to:







1.
convene sessions of the People’s Assembly;






2.
organize the election of deputies to the People’s Assembly;






3.
work with the deputies to the People’s Assembly;






4.
implement the decisions and directives of the corresponding local People’s Assembly and the People’s Committees at higher levels, the laws, ordinances and decisions of the Supreme People’s Assembly, the orders of the Chairman of the State Affairs Commission of the Democratic People’ Republic of Korea, the decisions and directives of the State Affairs Commission, the decrees, decisions and directives of the Presidium of the Supreme People’s Assembly and the decisions and directives of the Cabinet and the Commissions and Ministries of the Cabinet;






5.
organize and carry out all administrative affairs in the given area;






6.
draft the local plan for the development of the national economy and adopt measures to implement it;






7.
compile the local budget and adopt measures for its implementation;






8.
adopt measures to maintain public order, protect the property and interests of the State and social, cooperative organizations and safeguard the rights of citizens in the given area;






9.
inspect and control the establishment of order in State administration in the given area;






10.
direct the work of the People’s Committees at lower levels;






11.
rescind unwarranted decisions and directives of the People’s Committees at lower levels, and suspend the implementation of unwarranted decisions of the People’s Assemblies at lower levels.





Article 148


The local People’s Committee convenes Plenary Meetings and Meetings of the Permanent Committee. The Plenary Meeting of the local People’s Committee consists of all its members. The Meeting of the Permanent Committee consists of the Chairman, Vice-Chairmen and Secretary.



Article 149


The Plenary Meeting of the local People’s Committee deliberates and decides on important matters arising in implementing its duties and exercising its authority. The Meeting of the Permanent Committee deliberates and decides on the matters referred to it by the Plenary Meeting.



Article 150


The local People’s Committee issues decisions and directives.



Article 151


The local People’s Committee may have non-permanent committees to assist it in its work.



Article 152


The local People’s Committee is accountable to the corresponding People’s Assembly. The local People’s Committee is subordinate to the People’s Committees at higher levels, the Cabinet and the Presidium of the Supreme People’s Assembly.



SECTION 8. THE PUBLIC PROSECUTORS OFFICE AND THE COURT



Article 153


Investigation and prosecution are conducted by the Central Public Prosecutors Office, the Public Prosecutors Offices of a province (or municipality directly under central authority), city (or district) or county and the Special Public Prosecutors Office.



Article 154


The term of office of the Prosecutor General of the Central Public Prosecutors Office is the same as that of the Supreme People’s Assembly.



Article 155


Public prosecutors are appointed or removed by the Central Public Prosecutors Office.



Article 156


The functions of the Public Prosecutors Office are to:







1.
ensure the strict observance of State laws by institutions, enterprises, organizations and citizens;






2.
ensure that the decisions and directives of State bodies conform with the Constitution, the laws, ordinances and decisions of the Supreme People’s Assembly, the orders of the Chairman of the State Affairs Commission of the Democratic People’s Republic of Korea, the decisions and directives of the State Affairs Commission, the decrees, decisions and directives of the Presidium of the Supreme People’s Assembly, and the decisions and directives of the Cabinet;






3.
identify and institute legal proceedings against criminals and offenders in order to protect the State power of the Democratic People’s Republic of Korea, the socialist system, the property of the State and social, cooperative organizations, personal rights as guaranteed by the Constitution and the people’s lives and property.





Article 157


Investigation and prosecution are conducted under the unified direction of the Central Public Prosecutors Office, and all Public Prosecutors Offices are subordinate to their higher offices and the Central Public Prosecutors Office.



Article 158


The Central Public Prosecutors Office is accountable to the Supreme People’s Assembly and to the Presidium of the Supreme People’s Assembly when the Supreme People’s Assembly is not in session.



Article 159


Justice is administered by the Central Court, the Court of a province (or municipality directly under central authority), the City (or District) or County People’s Courts, and the Special Court. Verdicts are delivered in the name of the Democratic People’s Republic of Korea.



Article 160


The term of office of the President of the Central Court is the same as that of the Supreme People’s Assembly. The term of office of Judges and People’s Assessors of the Central Court, the Court of a province (or municipality directly under central authority) and the City (or District) or County People’s Courts is the same as that of the People’s Assembly at the corresponding level.



Article 161


The President and Judges of the Special Court are appointed or removed by the Supreme Court. The People’s Assessors of the Special Court are elected by the soldiers of the unit concerned or by employees at their meetings.



Article 162


The functions of the Court are to:







1.
protect through judicial procedure the State power and the socialist system established in the Democratic People’s Republic of Korea, the property of the State and social, cooperative organizations, personal rights as guaranteed by the Constitution, and the lives and property of citizens;






2.
ensure that all institutions, enterprises, organizations and citizens abide strictly by State laws and staunchly combat class enemies and all law-breakers;






3.
give judgements and findings with regard to property and conduct notarial work.





Article 163


Justice is administered by a Court consisting of one Judge and two People’s Assessors. In special cases there may be three Judges.



Article 164


Court cases are heard in public and the accused is guaranteed the right of defence. Hearings may be closed to the public as stipulated by law.



Article 165


Judicial proceedings are conducted in the Korean language. Foreign citizens may use their own language during court proceedings.



Article 166


In administering justice, the Court is independent, and judicial proceedings are carried out in strict accordance with the law.



Article 167


The Central Court is the highest judicial organ of the Democratic People’s Republic of Korea. The Central Court supervises the judicial activities of all the Courts.



Article 168


The Central Court is accountable to the Supreme People’s Assembly and to the Presidium of the Supreme People’s Assembly when the Supreme People’s Assembly is not in session.



CHAPTER VII. EMBLEM, FLAG, ANTHEM AND CAPITAL



Article 169


The national emblem of the Democratic People’s Republic of Korea bears the design of a grand hydroelectric power station under Mt. Paektu, the sacred mountain of the revolution, and the beaming light of a five-pointed red star, with ears of rice forming an oval frame, bound with a red ribbon bearing the inscription “The Democratic People’s Republic of Korea.”



Article 170


The national flag of the Democratic People’s Republic of Korea consists of a central red panel, bordered both above and below by a narrow white stripe and a broad blue stripe. The central red panel bears a five-pointed red star within a white circle near the hoist. The ratio of the width to the length is 1:2.



Article 171


The national anthem of the Democratic People’s Republic of Korea is “The Patriotic Song.”



Article 172


The capital of the Democratic People’s Republic of Korea is Pyongyang.

